Title: John Adams to Charles Adams, 7 February 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia Feb. 7. 1795
          
          I was So happy in the News of the agreable Circumstances of your Sister and her Infant, and of the Safe Arrival of your Brothers at the Hague and Amsterdam, that the melancholly Account in your Letter of the 5th came upon me by Surprize and afflicted me very much. The detestable Cause of your sisters Misfortune the Infidelity or Negligence of the Apothecary, is alarming to every Body. The Violence of the Operation of the hateful Dose, in her weak Condition leaves room for the most allarming Apprehensions. I pray God, that her situation may not be so dangerous, as my fears incline me to forebode. I beg you to write me every day, and let me know the worst. Give my tenderest Love to her and her Family.
          I am not without Anxiety on account of your health. You appeared to me, when you were here, to be too plethorick. There are innumerable Disorders which originate in Fulness, especially in a sendentary and a studious Life. You must rouse yourself from your Lethargy and take your Wallk every Day. When you cannot wallk abroad, wallk in your Room: open your Windows and air your Room as often as you can. Make it a rule not to sit long in the Same Place. Rise up now and then, open your Windows & wallk about your room a few Times, then sit down again to your Books or your Pen.
          One of the most essential Things for a Lawyer is to study his Constitution and take Care of his Health.— Exercise is indispensible— No Regimen without it, will do. No Abstinence no Medicine, No Diet will Supply its Place. Move or die, is the Language of our Maker in the Constitution of our Bodies. Your Constitution is a very good one, and it will be unpardonable in you not to preserve it.
          In my Youth I read a good deal of Physick and among other Books Dr Cheyne whose system is now exploded among Physicians— I nevertheless think his Writings well worth reading and that a great deal of Useful Knowledge may be obtained from them. sir John Pringles Diseases of the Army I also read with no small Advantage.— Cullens first Lines—or Buchan— In short I think that every

Man of Letters ought early in Life to give some Attention to the Theory of Physick for the Benefit of his own health and that of his Friends. But without immediate Ennergy, Exertion and Activity, Charles your health will decline and your Mind will become weak, heavy and clumzy like your Body. I am tenderly / Your Father
          
            John Adams
          
        